Citation Nr: 1111269	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-37 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent from October 18, 2006 through April 7, 2008, in excess of 40 percent from April 8, 2008 through December 26, 2010, and in excess of 60 percent beginning on December 27, 2010, for the service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO that awarded service connection for bilateral hearing loss and assigned an initial 20 percent rating, effective on October 18, 2006.  

In April 2008, the RO assigned an increased 40 percent rating from April 8, 2008.  In February 2011, the RO assigned an increased 60 percent rating from December 27, 2010.  

As the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran presented testimony via a videoconference from the RO before the undersigned Veterans Law Judge in July 2009.  The transcript has been associated with the claims folder.

The matter was previously before the Board in September 2009 and remanded for further development and adjudication.  The claim has been returned to the Board and is now ready for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran has raised a claim for special monthly compensation based on right ear deafness.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and refers it to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  Prior to April 8, 2008, the service-connected bilateral hearing loss was shown to have been productive of no more than a Level XI designation in the right ear and Level III designation on the left under Table VI (the Table which results in the higher numeric designation).

3.  Beginning on April 8, 2008, the service-connected bilateral hearing loss was shown to have been productive of no more than a Level XI designation in the right ear under Table VIA and Level V designation on the left under Table VI.

4.  Beginning on December 27, 2010,  the service-connected bilateral hearing loss is shown to be productive of no more than a Level XI designation in the right ear  under Table VIA and Level VII designation on the left under Table VI.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of  20 percent beginning on October 18, 2006, in excess of 40 percent beginning on April 8, 2008,  and in excess of 60 percent beginning on December 27, 2010, for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Tables VI -VII (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent letters to the Veteran in February 2007 and April 2007, which notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his original service connection claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in these letters.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service medical records, reports of VA examination, and the transcript from the July 2009 Board hearing.  He has not identified any other evidence that has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for bilateral hearing loss in a May 2007 rating decision.  An initial 20 percent evaluation was assigned effective on October 18, 2006, the date of claim.

As the Veteran appealed the decision that assigned the initial 20 percent rating, the Board will now consider whether a higher evaluation is warranted for the bilateral hearing loss at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

In April 2008, the RO awarded an increased 40 percent rating from April 8, 2008.  

In February 2011, the RO awarded an increased 60 percent rating from December 27, 2010. The claim remains in appellate status.  AB, supra. 

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the service-connected bilateral hearing loss meets the criteria for a 20 percent rating from October 18, 2006 through April 7, 2008, for a 40 percent rating beginning on April 8, 2008 through December 26, 2010, and for a 60 percent beginning on December 27, 2010.  See 38 C.F.R. §§ 4.3, 4.7.  

At the outset, the Board notes the Veteran submitted patient reports from the dispensing clinic for his hearing aids dated in 2007 and 2009.  

The December 2010 VA examiner was asked to interpret the private audiological reports of record; however, the examiner indicated that these were reports from the hearing aid manufactures giving an analysis of the frequency response produced by the hearing aids.   

Thus, these records do not contain adequate results from puretone audiometry test sufficient for mechanical application of the rating schedule.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII; Kelly v. Brown, 7 Vet. App. 471, 474 (1995);  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010).   

There are sufficient reports of VA examination dated in 2007, 2008 and 2010 to rate the disability. 

The VA outpatient treatment records dated between 2003 and 2006 show the Veteran had bilateral sensorineural hearing loss.  

The Veteran was wearing hearing aids in both ears up until December 2006, when the right ear was considered to be "not aidable."

Upon VA examination on April 27, 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
90
100+
100+
LEFT
N/A
20
55
75
95

Speech audiometry revealed that speech recognition could not be determined in the right ear due to the amount of hearing loss.  There was 84 percent of speech recognition ability in the left ear.

Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's right ear manifested an average puretone threshold of 100 decibels and no percent of speech discrimination for purposes of this calculation, resulting in a Level XI designation under Table VI.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone threshold of 61 decibels and 84 percent of speech discrimination, resulting in a Level III designation under Table VII.  See 38 C.F.R. § 4.85(f).  

Together, a Level XI and Level III designation results in a 20 percent rating, under 38 C.F.R. § 4.85, Table VII, and there would be no basis for a higher rating based on these test results.  

However, the service-connected bilateral sensorineural hearing loss for the right ear falls under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as four of the specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more.  

Thus, the Roman numeral designation for hearing impairment from either Table VI or VIA may be used, whichever results in the higher numeral.  The Board has considered the Veteran's right ear under both Tables as there were exceptional patterns of hearing loss, as well as an inability to determine speech recognition based on hearing difficulties.  38 C.F.R. § 4.85(c), 4.86(a).

Under Table VIA, the Veteran's right ear manifested an average puretone threshold of 100+ decibels resulting in a Level X designation.  38 C.F.R. § 4.85.  

Together, a Level X (right) under Table VIA and Level III (left) under Table VI designation results in the same 20 percent rating.  38 C.F.R. § 4.85, 4.86.  Thus, there is no basis for a rating in excess of 20 percent based on these test results.  

There was no evidence of puretone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for either ear.  38 C.F.R. § 4.86(b).

Upon VA examination on April 8, 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
95
No response
No response
LEFT
N/A
25
65
75
95

Speech recognition could not be determined in the right ear.  There was 74 percent of speech recognition ability in the left ear.

The Board has applied the foregoing medical evidence to the rating criteria for hearing impairment.  As the four frequency average could not be determined for the right ear the Board has assigned the highest puretone threshold average allowable under Table VI or 98+ (the same number would be assigned if the Board used the 100+ the RO assigned).  

Thus, the Veteran's right ear average puretone threshold of 98+ decibels and no percent of speech discrimination for purposes of this calculation, results in a Level XI designation under Table VI.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone threshold of 65 decibels and 74 percent of speech discrimination, resulting in a Level V designation under Table VI.  See 38 C.F.R. § 4.85(f).  

Together, a Level XI and Level V designation results in a 40 percent rating, under 38 C.F.R. § 4.85, Table VII, and there would be no basis for a higher rating based on these test results.  

The Veteran's bilateral sensorineural hearing loss for the right ear falls would again under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a).  

Under Table VIA, using the maximum numeric designation for puretone threshold average or 105+, the Veteran's right ear hearing loss would result in a Level XI designation.  38 C.F.R. §§  4.85, 4.86(a).

Together, a Level XI (right) under Table VIA and Level V (left) under Table VI designation results in the same 40 percent rating.  Id.  Thus, there is no basis for a rating in excess of 40 percent based on these test results.  

There was no evidence of puretone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for either ear.  38 C.F.R. § 4.86(b).

Upon VA examination on December 27, 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
90
95
No response
No response
LEFT
N/A
60
65
75
90

Speech recognition could not be determined in the right ear.  There was 62 percent of speech recognition ability in the left ear.

The Board has applied the foregoing medical evidence to the rating criteria for hearing impairment.  As the four frequency average could again not be determined for the right ear the Board has assigned the highest puretone threshold average allowable under Table VI or 98+.  

Thus, the Veteran's right ear average puretone threshold of 98+ decibels and no percent of speech discrimination for purposes of this calculation, results in a Level XI designation under Table VI.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone threshold of 73 decibels and 62 percent of speech discrimination, resulting in a Level VII designation under Table VII.  See 38 C.F.R. § 4.85(f).  

Together, a Level XI and Level VII designation results in a 60 percent rating, under 38 C.F.R. § 4.85, Table VII, and there would be no basis for a higher rating based on these test results.  

The service-connected bilateral sensorineural hearing loss for the right ear falls would again under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a).  

Under Table VIA, using the maximum numeric designation for puretone threshold average or 105+, the Veteran's right ear hearing loss would result in a Level XI designation.  38 C.F.R. § § 4.85(c), 4.86(a).

Together, a Level XI (right) under Table VIA and Level VII (left) under Table VI designation results in the same 60 percent rating.  Id.  Thus, there is no basis for a rating in excess of 60 percent based on these test results.  

There was no evidence of puretone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for either ear.  38 C.F.R. § 4.86(b).

In sum, on this record, an initial evaluation in excess of 20 percent from October 18, 2006, through April 7, 2008, in excess of 40 percent from April 8, 2008, through December 26, 2010, and in excess of 60 percent beginning on December 27, 2010, for the service-connected bilateral hearing loss is not warranted.

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total disability based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran worked for the United States Post Office for 38 years before his retirement.  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral hearing loss, a TDIU rating is not warranted in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  

The Board finds that the record does not reflect that the Veteran's service-connected bilateral hearing loss is  exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected bilateral hearing loss has not caused frequent periods of hospitalization.  There is no objective evidence that this disability alone has caused marked interference with employment as the Veteran retired after 38 years of employment with the United States Post Office.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased, initial evaluation in excess of 20 percent from October 18, 2006 through April 7, 2008, in excess of 40 percent from April 8, 2008 through December 26, 2010, and in excess of 60 percent beginning on December 27, 2010, for the service-connected bilateral hearing loss is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


